IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-18-00120-CR

                           IN RE JASON ALAN WELLS


                                 Original Proceeding



                           MEMORANDUM OPINION


       Jason Allen Wells filed petition for writ of mandamus requesting this Court to

order the deputy sheriff of Johnson County to send him a chronological list of all of his

criminal offenses. A court of appeals has no jurisdiction to issue a writ of mandamus

against a deputy except to protect or enforce its jurisdiction. See TEX. GOV’T CODE ANN. §

22.221 (West Supp. 2017). We dismiss Wells’s petition for writ of mandamus against the

deputy sheriff for want of jurisdiction.




                                                AL SCOGGINS
                                                Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed
Opinion delivered and filed April 18, 2018
Do not publish
[OT06]




In re Wells                                  Page 2